DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 6 and 102(a)(1) as being anticipated by Christy et al. (US Patent Application Publication No. 2009/0112475 A1).
Christy et al. ‘475 discloses a system for monitoring soil composition within a field, the system comprising:
regarding claim 1,
a ground-engaging tool (14) configured to engage soil within a field as an implement moves across the field;

a controller (para. 0046) communicatively coupled to the sensor, the controller being configured to determine the soil composition at the different depths within the field based at least in part on the data received from the sensor (para. 0065);
regarding claim 2,
further comprising an actuator (37) configured to actuate the sensor relative to the ground-engaging tool;
regarding claim 3,
wherein the actuator (37) comprises one of a linear actuator or a rotary actuator (Fig. 7);
regarding claim 4,
	wherein the controller (37) is configured to control an operation of the actuator;
regarding claim 5,
wherein the ground-engaging tool (14) and the sensor (21) are rotatable about a rotational axis (through element 12);
regarding claim 8,
wherein the sensor (21) is movable between a raised position and a lowered position, the sensor being configured to generate data indicative of the soil composition at a first depth when the sensor is in the raised 2455849/CNHW-361 position and the soil composition at a second depth when the sensor is in the lowered position (para. 0037);

wherein the sensor (21) is cyclically movable (“to follow undulations” per para. 0037)between the raised and lowered positions as the implement moves across the field;
regarding claim 10,
wherein the sensor comprises a multi-spectral sensor (“spectral variations” per para. 0058) configured to emit an output signal for reflection off of the soil within the field and detect the reflected output signal as a return signal, the return signal being indicative of the soil composition within the field;
regarding claim 11,
wherein the output signal comprises an electromagnetic radiation signal (“electromagnetic spectrum” per para. 006);
regarding claim 12,
wherein the sensor is positioned aft of the ground-engaging tool along a direction of travel of the implement (Fig. 1);
regarding claim 13,
wherein the controller is further configured to generate a field map identifying the soil composition at a plurality of locations within the field (para. 0058);
regarding claim 14,
wherein the soil composition comprises an amount or a concentration of at least one of organic matter, nutrients, crop residue, or moisture within the soil; and
regarding claim 15,
wherein the ground-engaging tool (14) is a coulter or a disk opener.


	Specifically regarding claim 19, “depth input associated with adjusting a depth of the sensor” is disclosed by Christy et al. (para. 0065).

Allowable Subject Matter
Claims 6, 7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
11 March 2022